DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 11/15/19 has been entered.  Claims 1-8 are pending. 
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 11/15/19 has been considered.
4.	The drawings are objected to because the single drawing should be merely labelled as “Figure”.  37 CFR 1.84(u).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities:
 A.	The specification lacks section headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

	B.	On page 3, line 23 delete “[Fig. 1]” since it does not exist (see comments above regarding “Figure”). 
Appropriate correction is required.
6.	Claims 1-8 are objected to because of the following informalities:
A.	Claim 1 (lines 3, 4 and 7) and claim 6 (lines 4 and 8) use the term “this” which introduces ambiguity and potential antecedence issues.  The examiner suggests using the terms “a” and “the”, as appropriate, to avoid confusion and improve clarity.
B.	All claims depending from an objected claim are also objected to for the same reasons. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
● Claim 1 (line 15) and claim 6 (line 16) invoke 112f for the limitation “means for inflating each seal”.
● Claim 4 includes the phrase “means for” (line 3) but is not followed by a function and also is preceded by the term “closure” which can be considered a structural modifier and thus does not invoke 112f.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	As per claims 1 and 6, as noted above 112f is invoked by the limitation “means for inflating each seal”; however, the written description fails to disclose the corresponding structure, material, or acts linked to the claimed “means”.  For example, page 4 (lines 15-16) of the specification merely refers to the “means for inflating each seal” without further clarification on the structure.
B.	All claims depending from a rejected claim are also rejected for the same reasons. 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1 and 6, as noted above the corresponding structure for the “means for inflating each seal” is not disclosed such that the metes and bounds of the claimed means, and its equivalents, cannot be ascertained and are thus indefinite.
B.	As per claim 1, the claim appears to lack a nexus between the output results of the comparator and activation of the pressure wave protection system.  As claimed the railway vehicle merely determines when the location of the railway vehicle is at the entry point of a tunnel.  The claim does not positively recite using the results of the comparison for any other purpose.
C.	As per claim 3, at line 4 “the controller” lacks antecedence since there is no recitation of a controller in claim 1 (see claim 2 which provides support for this limitation).
D.	As per claim 8, at lines 7-8 the claim lacks adequate support insofar as the claim recites “since the activation of the pressure wave protection system” without positive recitation in claim 6 that the pressure wave protection system has been activated (see claim 7 which provides support for this language). 
E.	All claims depending from a rejected claim are also rejected for the same reasons.
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/010787 (hereinafter D1) (see translation).
A.	As per claim 6, lines 1-16 describe a railway vehicle having various attributes which provides an environment of use of the claimed method.  Such structural details do not impose meaningful limits on the method itself as set forth at lines 17-22:
the protection method comprises: 
- the provision of the railway vehicle, 
- the geolocation of the railway vehicle, to provide instantaneous geolocation coordinates of the railway vehicle, and  
30- the comparison of the instantaneous coordinates with the fixed geolocation coordinates of each point of entry.
D1 discloses an intelligent pressure wave protecting method used in a railway vehicle (passenger train) (page 2, “Background”: “At present, when vehicles, especially trains (such as ordinary trains or high-speed trains such as high-speed trains) enter and exit tunnels or trains at high speeds, the pressure fluctuations outside the vehicle will be transmitted to the interior of the vehicle, causing discomfort to passengers inside the vehicle Severe can cause tinnitus. In order to control pressure fluctuations in the vehicle and improve ride comfort, the vehicle needs to use a pressure wave protection system to suppress the transmission of pressure fluctuations.”), particularly as it applies to entry/exit of tunnels, thus the method provides for a railway vehicle.  The instantaneous location of the railway vehicle is provided by a position module and geographic position information of activation zones (i.e., tunnels) and activation points (preset distance from tunnel entrance) are prestored in a storage module (Abs.; page 2, bottom: “the intelligent pressure wave protection system of the present disclosure further includes a storage module connected to the main control module; the storage module stores multiple running routes of the train, geographic information of each running route, and activation of each running route Zones, where each activation zone includes an activation point.”).  The instantaneous railway vehicle position is compared to the prestored activation zone/point (tunnel) by a control module (Abs.)  See also page 4, top half: “An embodiment of the present disclosure also provides an intelligent pressure wave protection method. The method is applied to the above-mentioned intelligent pressure wave protection system. The system includes: a main control module, an internal communication module, and a positioning module. Among them, the internal communication module, storage [The] (sic) modules are connected to the main control module, and the positioning module is connected to the internal communication module. The method includes: the positioning module detects the position information of the train and transmits the position information to the main control module through the internal communication module; the main control module obtains the position information and judges [w]hether the position information is in a pre-stored activation area, and if so, activate the intelligent pressure wave protection system.
An embodiment of the present disclosure also provides a smart pressure wave protection method. The above-mentioned smart pressure wave protection system includes: a positioning module detects train position information, and transmits the position information to a main control module through an internal communication module. ; The main control module obtains the position information, determines whether the position information is in a pre-stored activation area, and if so, activates the intelligent pressure wave protection system.
An embodiment of the present disclosure also provides a method for intelligent pressure wave protection, which includes: detecting position information of a train; determining whether the position information is in a pre-stored activation area; and if so, activating the intelligent pressure wave protection system.”
B.	As per claim 7, as noted above whereby D1 further discloses that the results of the comparison determines whether to activate the pressure wave protection system (Abs.; page 4, bottom: “After obtaining the location information, the module determines whether the location information is in a pre-stored activation area, and then enables the intelligent pressure wave protection system to be activated in advance in the activation area, effectively avoiding the situation where the pressure wave protection system is not activated in time, not only improving It increases the comfort of passengers on the train and improves the passenger experience.”).
12.	Claims 1-5 are distinguishable over the prior art.  In particular, D1 discloses a railway vehicle for travelling on a railway which includes zones (tunnels).  The railway vehicle includes a pressure wave protection system configured to seal the interior from the exterior.  The railway vehicle further includes a geolocation module (i.e., GPS) for determining the location of the railway vehicle, a storage module for storing running routes and geographic locations of activation zones and activation points (i.e., location of tunnel and entry/exit points) and a control module to judge whether to activate the pressure wave protection system based on a comparison of the position of the railway train and the prestored location of the activation zones/points (see Abs. and cited portions noted above for claims 6 and 7).  The claimed invention differs in the “wherein” clause which specifies that at least one access door from the exterior, having a seal around its periphery, may be inflated by the pressure wave protection system comprising a means for inflating the seal.  D1 discloses a pressure wave protection system which closes a pressure wave protection valve to block pressure fluctuations or activate ventilation devices such as blowers (page 8, top: “activating the intelligent pressure wave protection system can be achieved by closing the pressure wave protection valve to block the pressure fluctuations outside the vehicle from passing into the vehicle to achieve passive protection; it can also activate ventilation devices such as blowers to transport the outside Air exchanges the air inside and outside the train to counteract fluctuations in air pressure and achieve active protection.”).  None of the prior art references cited below disclose or reasonably suggest the pressure wave protection system inflating a peripheral seal around an access door based on determining the entrance into a tunnel as claimed.  Claim 8 is distinguishable in that the protection method uses stored tunnel length information and an odometer to determine when to deactivate the pressure wave protection system.  D1 appears to merely deactivate the pressure wave protection system when it is judged that the railway vehicle is no longer located within the activation zone.  D1 also optionally uses pressure sensors to detect pressure difference between entry/exit of the tunnel.  None of the prior art cited below disclose or reasonably suggest using stored tunnel length information and an odometer to determine when to deactivate the pressure wave protection system as claimed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
● DE102014205742- (IDS) discloses many of the features found in D1 including comparison of railway vehicle location and tunnel location in determining whether to activate pressure wave protection system [0024- pressure protection flaps, outside air flaps, exhaust air flaps, etc.].
● US2020/0189620- discloses inflatable seal which is always inflated when the doors are closed (Abs); does not disclose or reasonably suggest location-based inflation of the door seal during travel.
● CN110203219- discloses tunnel mode which closes air-conditioning vents; automatically switches to tunnel mode upon detecting approach to a tunnel; uses transponders to determine tunnel entrance/exit.
● CN109552350- air pressure inside compartment controlled for passenger comfort, especially tunnels; uses vent control.
● CN108839662- pressure wave protection system which uses position information to activate system in advance of entry into a tunnel; controls pressure using air-conditioning controller.
● DE10229588- discloses inflatable seals around doors on high-speed trains; inflated upon closure and maintained during travel.
● “Pressure variations on a train - Where is the threshold to railway passenger comfort”- general background information on the problem of aural discomfort in trains passing through tunnels and provides general remedies such as improving sealing of passenger cars and construction of the tunnel itself.
● “Mechanism and capability of ventilation openings for alleviating micro-pressure waves emitted from high-speed railway tunnels”- general background information discussing physics involved with high-speed trains passing through a tunnel.
● “Passenger comfort on high-speed trains: effect of tunnel noise on the subjective assessment of pressure variations”- examines how pressure discomfort, as it may be
experienced by railway passengers, is affected by the presence of tunnel noise during pressure changes.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661